Citation Nr: 0822532	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1991 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in December 2005, 
wherein the veteran's claim of entitlement to service 
connection for multiple sclerosis was remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

The medical evidence of record does not show that multiple 
sclerosis, initially manifested more than seven years 
following his period of active duty, is causally or 
etiologically related to his service in the military.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
September 2002 and March 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for service connection.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim. 

In addition, a January 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in December 2002 was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice 
requirements required by Dingess/Hartman were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Multiple sclerosis will be presumed to have been incurred in, 
or aggravated by, service if manifested to a compensable 
degree within seven years after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for multiple sclerosis, 
so this claim must be denied.  38 C.F.R. § 3.102.  

The Board has thoroughly reviewed the record and finds that 
the veteran has not shown by competent medical evidence that 
his currently manifested multiple sclerosis is causally or 
etiologically related to any period of active duty service, 
or within seven years following active service.  The Board 
also finds that the veteran has not shown by competent 
medical evidence that his currently manifested multiple 
sclerosis is the result of a disease incurred or aggravated 
in the line of duty during a period of active duty.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

While the Board acknowledges that the veteran was treated for 
a head injury in 1993, the veteran's service medical records 
are absent any findings of multiple sclerosis during any 
period of active duty service.  Furthermore, the Board notes 
that it appears that the veteran did not make any related 
complaints his May 1994 separation examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his separation 
examination.  

Similarly, the first possible diagnosis of multiple sclerosis 
occurred in February 2002.  As noted above, multiple 
sclerosis has a seven-year presumption period.  Multiple 
sclerosis was not diagnosed until 2002, which is many years 
following the veteran's discharge from active duty service.  
There are also no complaints of or findings of symptomatology 
associated with multiple sclerosis medically documented 
within the seven-year presumption period.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
such, in the absence of competent medical evidence that the 
date of onset of multiple sclerosis coincided with the period 
the veteran served on active duty, or within seven years from 
his separation from his period of service, service connection 
cannot be established on either a direct or presumptive 
basis.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  

More significantly, none of the veteran's medical providers 
related his multiple sclerosis to his military service.  In 
contrast, the November 2007 VA examiner concluded that the 
veteran's multiple sclerosis is not related to the veteran's 
in-service head injury and that his symptoms did not begin 
within the 7 year period from the veteran's discharge from 
service.  The VA examiner further noted that previous trauma 
does not constitute a risk factor or cause for multiple 
sclerosis, and that to find a relationship would be based on 
speculation.  Service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran's 
multiple sclerosis is related to his service comes from him, 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


